Case 1:18-CV-08250-.]SR Document 15 Filed 10/30/18 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

WlNKLEvoSS cAPITAL FUND, LLC. )
Plaintijj" )
v. ) Case No. 18-CV-8250 (JSR)
cHARLES SHREM )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel fort

Char|es Shrem

Date: M €/ z l </L.

Attorney ’s signature

Brian E. K|ein

Prim‘ed name and bar number

BAKER |V|ARQUART LLP
777 S. Figueroa Street, Suite 2850
Los Ange|es, CA 90017

 

Address

bk|ein@bakermarquart.com
E-mail address

(424) 652-7800

Telephone number

(424) 652-7850
FAX number

